DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a user or body part of a user, does not reasonably provide enablement for all “objects”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. The independent claims recite versions of “measure a bio-signal” of an “object” however many “objects” are inanimate thus how it is measuring a “bio-signal” is not known nor is sufficiently disclosed. Examiner notes that reference states an object “may be a body part of a user” but is not limited thereto. 

Claim 24 recites “control . . . charging of the battery based on the received information.” It’s unclear how this is being performed. Based on the specification it is a separate device and the spec does not recite inductive charging etc. thus how is it “controlling” the charging of the device. For the above reasons the claim does not clearly recite how it is controlling the sensor device sufficiently. 


Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3-5, 16-17 and 20-25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “low frequency” in claims 3, 16, 22 is a relative term which renders the claim indefinite. The term “low frequency” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Its unclear what this entails as there is discussion of what is considered low and there are no frequencies recited in the disclosure. The claims depending from these claims do not clarify this issue and are therefore also rejected. 

Claim 20 recites “a second configured to” its unclear what the “second” is, thus its unclear what the metes and bounds of the claim are and the claim is indefinite. The claims depending from this claim also share this issue and are also rejected. 

Claim 24 recites “a second device” however this does not have antecedent basis in claim 24 or claim 20. Thus it is unclear what the “second device” is referring to and it is unclear what the metes and bounds of the claim are and the claim is indefinite. The claims depending from this claim also share this issue and are also rejected. 

Claim 24 recites “control . . . charging of the battery based on the received information.” Its unclear what the metes and bounds of this are. Based on the specification it is a separate device and the spec does not recite inductive charging etc. thus how is it “controlling” the charging of the device. While it may be able to send a signal back and forth without a user manually plugging in or otherwise taking an action to recharge, which the base/monitor device doesn’t control its unclear what it means by “controlling” the charging. For the above reasons the claim does not clearly recite how it is controlling the sensor device sufficiently
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-10, 12-16, 18-22, 25-29 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by McKenna (Edward McKenna, US 20110245637) hereinafter Mc.
 Regarding claim 1, an interpretation of Mc discloses a wearable device (Figs. 1-2), comprising: 
an external light collector configured to collect external light (ambient light collector 24 Figs. 1-2 and/or 82 Fig. 3, [0025], [0033], [0037]); 
a sensor comprising an auxiliary light source and a light receiver, the sensor being configured to measure a bio-signal of an object (32 Emitters and 36 Collectors Fig. 2 and/or 94 and 96 Fig. 3, [0025]-[0026], [0038]; Examiner notes not all “objects” have bio-signals, many objects are inanimate); and 
a processor configured to determine whether the external light is sufficient to measure the bio-signal  ([0027], [0044]), and to control driving of the auxiliary light source based on the determination ([0044] including “Based on this information, a circuit or other mechanism may be provided that drives the active emitter 100 at a power level needed to supplement the emission profile of the passive emitter 94”).

Regarding claim 2, an interpretation of Mc further discloses wherein the sensor measures the bio-signal using only the external light when the auxiliary light source is turned off at an early stage of measurement of the bio-signal ([0026] including “the emitted light may be derived, partially or completely, from ambient light collected in the vicinity of the system 10 and/or patient.”, [0044]).

Regarding claim 3, an interpretation of Mc further discloses wherein the processor is configured to extract a low-frequency band signal component of the bio-signal measured using only the external light when the auxiliary light source is turned off at the early stage of measurement of the bio- signal ([0049]), and to determine whether the external light is sufficient to measure the bio-signal based on an amplitude of the extracted low-frequency band signal component ([0044], [0049]).

Regarding claim 7, an interpretation of Mc further discloses comprising a main body worn on the object (24 and 14 Fig. 1, [0022], [0025]), wherein the external light collector is integrally formed in an area of the main body which is exposed to an outside of the object when the main body is worn on the object (24 and 14 Figs. 1-2 and/or 82 Fig. 3, [0025], [0033], [0037] see also Fig. 9).

Regarding claim 8, an interpretation of Mc further discloses a main body worn on the object, wherein the external light collector is detachably provided in an area of the main body which is exposed to an outside of the object when the main body is worn on the object ([0044], Fig. 5 see also [0033], [0048]).

 Regarding claim 9, an interpretation of Mc further discloses wherein the external light collector comprises a lens ([0033], [0037]), and wherein the lens comprises an optical filter or is formed of a predetermined color so as to pass a predetermined wavelength of the external light ([0048] including “Filtering approaches may utilize Bragg grating filters in general, such as Mach-Zehnder interferometer filters, Michelson interferometer filters, Fabry-Perot filters, moiré filters, and others. Other filter embodiments may utilize dichroic filters, absorptive filters, polarization-rocking filters, nanomechanical filters, and others . . . the filtering component may be included as part of the ambient light collector, for example by using a dichroic bandpass filter on top of a lens-like structure.” see also [0047], [0054]).

Regarding claim 10, an interpretation of Mc wherein the external light collector comprises a waveguide configured to transmit the collected external light to the object (waveguide 76 Fig. 2, [0033], [0035]).

 Regarding claim 12, an interpretation of Mc further discloses a communication interface (wireless module 20 Fig. 2, [0024], [0039]) configured to transmit the bio-signal, measured by the sensor, to an external device (patient monitor 12 Fig. 1, [0022], [0024], [0039]).

 Regarding claim 13, an interpretation of Mc further discloses a storage configured to store the bio-signal measured by the sensor ([0022], [0027], [0030]-[0031], Fig. 2).

 Regarding claim 14, an interpretation of Mc discloses method of measuring a bio-signal, the method comprising: 
collecting external light using an external light collector (ambient light collector 24 Figs. 1-2 and/or 82 Fig. 3, [0025], [0033], [0037]); 
measuring the bio-signal of an object using a light receiver (32 Emitters and 36 Collectors Fig. 2 and/or 94 and 96 Fig. 3, [0025]-[0026], [0038]); 
determining using a processor whether the external light is sufficient to measure the bio-signal ([0027], [0044]); and 
controlling, by the processor, of driving of an auxiliary light source based on the determination ([0027], [0044] including “Based on this information, a circuit or other mechanism may be provided that drives the active emitter 100 at a power level needed to supplement the emission profile of the passive emitter 94”).

 Regarding claim 15, an interpretation of Mc further discloses wherein the measuring of the bio-signal comprises measuring the bio-signal using only the external light when the auxiliary light source is turned off at an early stage of measurement of the bio-signal ([0026] including “the emitted light may be derived, partially or completely, from ambient light collected in the vicinity of the system 10 and/or patient.”, [0044]).

Regarding claim 16, an interpretation of Mc further discloses wherein the determining whether the external light is sufficient to measure the bio-signal comprises extracting a low-frequency band signal component of the bio-signal measured using only the external light ([0044], [0049]), and determining whether the external light is sufficient to measure the bio-signal based on an amplitude of the extracted low-frequency band signal component ([0044], [0049]).

 Regarding claim 18, an interpretation of Mc further discloses transmitting the measured bio- signal to an external device (patient monitor 12 Fig. 1, [0022], [0024], [0039]).

 Regarding claim 19, an interpretation of Mc further discloses storing the measured bio-signal ([0022], [0027], [0030]-[0031], Fig. 2).

 Regarding claim 20, an interpretation of Mc discloses an apparatus for estimating bio-information, the apparatus comprising: 
a first device comprising an external light collector configured to collect external light (ambient light collector 24 Figs. 1-2 and/or 82 Fig. 3, [0025], [0033], [0037]), the first device being configured to: 
measure a bio-signal of an object (32 Emitters and 36 Collectors Fig. 2 and/or 94 and 96 Fig. 3, [0025]-[0026], [0038]); 
determine whether the external light is sufficient to measure the bio-signal ([0027], [0044]); 
control driving of an auxiliary light source based on the determination ([0027], [0044]); and 
transmit the measured bio-signal to a second device (patient monitor 12 Fig. 1, [0022], [0024], [0039]); and 
a second configured to receive the bio-signal from the first device and estimate the bio- information based on the received bio-signal ([0022]-[0024]).

 Regarding claim 21, an interpretation of Mc further discloses wherein the first device is configured to measure the bio-signal using only the external light when the auxiliary light source is turned off at an early stage of measurement of the bio-signal ([0026] including “the emitted light may be derived, partially or completely, from ambient light collected in the vicinity of the system 10 and/or patient.”, [0044]).

 Regarding claim 22, an interpretation of Mc further discloses wherein the first device is configured to extract a low-frequency band signal component of the bio-signal measured using only the external light when the auxiliary light source is turned off at the early stage of measurement of the bio-signal ([0044], [0049]), and determine whether the external light is sufficient to measure the bio-signal based on an amplitude of the extracted low-frequency band signal component ([0044], [0049]).

 Regarding claim 25, an interpretation of Mc further discloses wherein the bio-information comprises one or more from among a blood pressure, a vascular age, an arterial stiffness, an aortic pressure waveform, a vascular compliance, a stress index, and a fatigue level ([0004], [0022]-[0023]).

 Regarding claim 26, an interpretation of Mc discloses a device comprising: 
a sensor configured to measure a bio-signal of a user of the device (32 Emitters and 36 Collectors Fig. 2 and/or 94 and 96 Fig. 3, [0025]-[0026], [0038]; Examiner notes not all “objects” have bio-signals, many objects are inanimate); 
a light source (32 Emitters and 36 Collectors Fig. 2 and/or 94 and 96 Fig. 3, [0025]-[0026], [0038]; Examiner notes not all “objects” have bio-signals, many objects are inanimate); and 
a processor configured to operate the light source based on the measured bio-signal ([0027], [0044], [0049]).

Regarding claim 27, an interpretation of Mc further discloses wherein the processor is configured to extract a component of a first bio-signal measured when the light source is off and operate the light source based on the extracted component ([0026] including “the emitted light may be derived, partially or completely, from ambient light collected in the vicinity of the system 10 and/or patient.”, [0044], [0049]).

 Regarding claim 28, an interpretation of Mc further discloses wherein the processor is configured to determine an amplitude of the extracted component ([0026], [0044], [0049]); and operate the light source based on the determined amplitude ([0026], [0044], [0049]).

Regarding claim 29, an interpretation of Mc further discloses wherein the processor is configured to operate the light source based on a difference between the determined amplitude and a threshold amplitude ([0026], [0044], [0049]; The comparison to a threshold represents difference if its above then there is a difference which causes a response and likewise for less than the threshold).


Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4, 17, 23, 30  is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Mc or, in the alternative, under 35 U.S.C. 103 as obvious over Mc in view of Allec (Nicholas Allec et al., US 20180078151) hereinafter Al.
Regarding claim 4, an interpretation of Mc further discloses wherein in response to a first determination that the external light is sufficient to measure the bio-signal ([0026], [0044], [0049]), the processor is configured to maintain the auxiliary light source in an off state ([0026], [0044], [0049]), and in response to a second determination that the external light is insufficient to measure the bio-signal, the processor is configured to turn on the auxiliary light source ([0026], [0044], [0049]).
While it is maintained that Mc covers at least one interpretation. In the alternative, an interpretation of Mc may not explicitly disclose in response to a second determination that the external light is insufficient to measure the bio-signal, the processor is configured to turn on the auxiliary light source.
However, in the same field of endeavor (medical devices), Al teaches in response to a second determination that the external light is insufficient to measure the bio-signal, the processor is configured to turn on the auxiliary light source ([0051], [0089]-[0091], [0097]-[0098]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the ambient light collection, intensity sensing and bio-signal sensing/analysis of Mc to include the additional determination of whether the ambient light is sufficient and turning on the LED if its insufficient ([0089]) because it conserves battery by only using when power when there is insufficient ambient light ([0089]).

Regarding claim 17, an interpretation of Mc further discloses wherein the controlling of the driving of the auxiliary light source comprises, in response to a first determination that the external light is sufficient to measure the bio-signal ([0026], [0044], [0049]), maintaining the auxiliary light source in an off state ([0026], [0044], [0049]), and in response to a second determination that the external light is insufficient to measure the bio-signal, turning on the auxiliary light source ([0026], [0044], [0049]).
While it is maintained that Mc covers at least one interpretation. In the alternative, an interpretation of Mc may not explicitly disclose in response to a second determination that the external light is insufficient to measure the bio-signal, the processor is configured to turn on the auxiliary light source.
However, in the same field of endeavor (medical devices), Al teaches in response to a second determination that the external light is insufficient to measure the bio-signal, the processor is configured to turn on the auxiliary light source ([0051], [0089]-[0091], [0097]-[0098]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the ambient light collection, intensity sensing and bio-signal sensing/analysis of Mc to include the additional determination of whether the ambient light is sufficient and turning on the LED if its insufficient ([0089]) because it conserves battery by only using when power when there is insufficient ambient light ([0089]).

 Regarding claim 23, an interpretation of Mc further discloses wherein in response to a first determination that the external light is sufficient to measure the bio-signal ([0026], [0044], [0049]), the first device is configured to maintain the auxiliary light source in an off state ([0026], [0044], [0049]), and in response to a second determination that the external light is insufficient to measure the bio-signal, the first device is configured to turn on the auxiliary light source ([0026], [0044], [0049]).
While it is maintained that Mc covers at least one interpretation. In the alternative, an interpretation of Mc may not explicitly disclose in response to a second determination that the external light is insufficient to measure the bio-signal, the processor is configured to turn on the auxiliary light source.
However, in the same field of endeavor (medical devices), Al teaches in response to a second determination that the external light is insufficient to measure the bio-signal, the processor is configured to turn on the auxiliary light source ([0051], [0089]-[0091], [0097]-[0098]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the ambient light collection, intensity sensing and bio-signal sensing/analysis of Mc to include the additional determination of whether the ambient light is sufficient and turning on the LED if its insufficient ([0089]) because it conserves battery by only using when power when there is insufficient ambient light ([0089]).

Regarding claim 30, an interpretation of Mc further discloses wherein the processor is configured to, in response to the determined amplitude being greater than or equal to a threshold amplitude ([0026], [0044], [0049]), control the sensor to measure a second bio-signal when the light source is off and in response to the determined amplitude being less than the threshold amplitude ([0026], [0044], [0049]), turn on the light source and control the sensor to measure the second bio-signal when the light source is on ([0026], [0044], [0049]).
While it is maintained that Mc covers at least one interpretation. In the alternative, an interpretation of Mc may not explicitly disclose in response to measuring a second biosignal when the light source is off that the external light is insufficient to measure the bio-signal using a threshold, the processor is configured to turn on the auxiliary light source.
However, in the same field of endeavor (medical devices), Al teaches in response to measuring a second biosignal when the light source is off that the external light is insufficient to measure the bio-signal using a threshold, the processor is configured to turn on the auxiliary light source ([0051], [0089]-[0091], [0097]-[0098]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the ambient light collection, intensity sensing and bio-signal sensing/analysis of Mc to include the additional determination of whether the ambient light is sufficient and turning on the LED if its insufficient ([0089]) because it conserves battery by only using when power when there is insufficient ambient light ([0089]).

Claim Rejections - 35 USC § 103
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mc in view of Al.
 Regarding claim 5, an interpretation of Mc discloses the above in claim 4, and further discloses further comprising a battery configured to supply power to the auxiliary light source ([0032]), second determination that the external light is insufficient to measure the bio-signal ([0044], [0049]). 
An interpretation of Mc may not explicitly disclose wherein in response to the second determination that the external light is insufficient to measure the bio-signal the processor is configured to check a state of charge of the battery, and determine whether to turn on the auxiliary light source based on the checked state of charge.
However, in the same field of endeavor (medical devices), Al teaches wherein in response to the second determination that the external light is insufficient to measure the bio-signal ([0051], [0097]-[0098] see also [0090]-[0091]), the processor is configured to check a state of charge of the battery, and determine whether to turn on the auxiliary light source based on the checked state of charge ([0051], [0098] including “If the physiological signal is not within a predetermined operating range, at least one of the one or more light emitters can be turned on (step 990 of process 982). In some examples, the device's battery levels may be low and/or the user may have set the device in a power saving (e.g., low power mode), so the controller may not activate the one or more lights sources”).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the ambient light collection, intensity sensing and bio-signal sensing/analysis of Mc to include the additional determination of battery status because it conserves battery by not turning on the LED when the battery is already low ([0098]).

Claim Rejections - 35 USC § 103
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mc in view of Ahmed (William Ahmed et al., US 20160324432) hereinafter Ah.
Regarding claim 6, an interpretation of Mc discloses the above in claim 1 and further discloses wherein the wearable device can be worn on various parts of the body include finger, toe, ear, etc. ([0055]) as well as the device being in a watch form factor ([0057]). 
An interpretation of Mc may not explicitly disclose the device comprises at least one from among smart earphones, a smart ring, a smart necklace, smart earrings, a smart watch, and smart glasses.
However, in the same field of endeavor (medical devices), Ah teaches the device comprises at least one from among a smart watch ([0055]-[0056], Figs. 1-2).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the ambient light collection, intensity sensing and bio-signal sensing/analysis device of Mc to be in the form factor of a smart watch worn at the wrist as it is in a form factor which is sleek and lightweight so it can be used continuously ([0055]).


Claim Rejections - 35 USC § 103
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mc in view of Titus (A.H. Titus et al. (2011). CMOS Photodetectors. 10.5772/20194. <https://www.researchgate.net/publication/221914021_CMOS_Photodetectors>.viewed on 6/1/22) hereinafter Titus.
 Regarding claim 11, an interpretation of Mc discloses the above in claim 1 and further discloses where in the light receiver may be a photodiode ([0034], [0038], [0041]). 
An interpretation of Mc may not explicitly disclose wherein the light receiver comprises a complementary metal-oxide semiconductor (CMOS) image sensor.
However, in the same field of endeavor (medical devices), Titus teaches wherein the light receiver comprises a complementary metal-oxide semiconductor (CMOS) image sensor (Pg. 66 including “A study of three common photodiode structures available in nonimager/standard CMOS processes provides valuable benchmark data for designers looking to use CMOS photodetectors [38]”, see also 2. CMOS photodetector history and 3. Operation of CMOS photodetectors).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the photodiode of Mc to include CMOS as recited by Titus because photodiodes are common structures in CMOS process (Pg. 66, see also 2. CMOS photodetector history and 3. Operation of CMOS photodetectors), thus combining/substituting the photodiode disclosure of Mc with the CMOS teaching of Titus would render the predictable result of CMOS being used to gather the data.

Claim Rejections - 35 USC § 103
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mc in view of Gat (Daniel Gat et al., US 20090274347) hereinafter Gat.
Regarding claim 24, an interpretation of Mc discloses the above in claim 20. 
An interpretation of Mc may not explicitly disclose wherein the second device is configured to receive information on a state of charge of a battery of the first device, and control measuring of the bio-signal or charging of the battery based on the received information.
However, in the same field of endeavor (medical devices), Gat teaches wherein the second device is configured to receive information on a state of charge of a battery of the first device ([0059]), and control measuring of the bio-signal or charging of the battery based on the received information ([0059]; secondary device checks the battery status and sends a command to change modes when the battery is low).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering and transmission of Mc to include the concept of gathering battery status and adjusting the mode the of operation of the sensor device based on the battery status as taught by Gat in order so that the sensor will save conserve power ([0039], [0059]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 3792                                                                                                                                                                                                        

/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        08 June 2022